DETAILED ACTION
The following is an Allowance in response to application number 16/024,451 filed 3/9/2021. Claims 1-20 are pending and are allowed. 


Reasons for Allowance
Claims 1-20 were pending. Claims 1-20 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and program product for queueing in dynamic transportation networks to include “determining a level of availability of transportation provider devices in a dynamic transportation network to match to transportation requests; assigning a priority level to a transportation request within the dynamic transportation network submitted for a transportation requestor device; entering the transportation request into a transportation request queue instead of matching the transportation requestor device to an available transportation provider device within the dynamic transportation network based at least in part on the assigned priority level, thereby maintaining a level of availability of transportation provider devices within the dynamic transportation network; determining that matching the transportation request by the dynamic transportation network would maintain the level of availability of transportation provider devices within the dynamic transportation network and, in response, identifying the transportation request as a candidate for matching with a transportation provider device within the dynamic transportation network; and matching a selected transportation provider device with the transportation requestor device based at least in part on determining that matching the transportation request maintains the level of availability of transportation provider devices within the dynamic transportation network, wherein transportation requests not placed within the transportation request queue 2Application No.: 16/024,451Attorney's Docket No.: 009404.0004U1 are matched before matching transportation requests placed within the transportation request queue based on the transportation requests placed within the transportation request queue being placed within the transportation request queue.” The closest prior art found to be relevant is the cited Seally reference. Seally discloses a determining transportation provider availability and entering transportation requests into a queue. The teachings of Seally fail to disclose wherein transportation requests not placed within the transportation request queue 2Application No.: 16/024,451Attorney's Docket No.: 009404.0004U1are matched before matching transportation requests placed within the transportation request queue based on the transportation requests placed within the transportation request queue being placed within the transportation request queue. The next closest prior art reference is the cited O’Sullivan reference. O’Sullivan teaches determining transportation provider candidates and matching transportation requests. However, O’Sullivan fails to cure the deficiencies of Seally. The next closest prior art reference is the cited Yao reference. Yao discloses maintaining a level of available of transportation provider devices in the transportation network. However, Yao fails to cure the deficiencies of Seally and O’Sullivan. 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, machine, and article of manufacture. Step 2A, prong 1: The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Seally, US Publication No. 2017/0300049 A1, a system for controlling vehicles in a closed transport system. A closed transport system network controller generates a route for a requested journey, determining the commencement time of the journey from the origin point such that the vehicle executes the journey free of collisions with other vehicles in the closed transport system. The network controller provides steering and speed instructions in order for the vehicle to execute the route in the prescribed manner. The network controller controls all vehicles in the closed transport system such that, on a macro level, the capacity of the closed transport system is generally maximized.
O’Sullivan, US Publication No. 2019/0096251 A1, the network system triggers registration of the start of a transport journey in response to a communication of a transport user device and a transport provider device with each other, performs a continuous coordinated proximity monitoring to verify the identity of a transport user and a transport provider vehicle, and triggers registration of the end of the transport journey through communication of the transport user device and the transport provider device with each other.
Yao et al, US Publication No. 2018/0012160 A1, systems and methods for optimizing vehicle utilization are described herein. The method includes determining demand, supply, and availability of vehicles. A graph with nodes (representing source and destination stations of orders) and arcs connecting nodes is generated 
Rathod, US Publication No. 2017/0293950 A1, various embodiments of a system, methods, platform, database, search engine, device & marketplace for enabling on-demand service providers to list & present on-demand services to contextual prospective on-demand service consumers on user interface or real-time updated map for enabling prospective or searching on-demand service consumers to search, match, filter, view, select and/or select one or more contextual user actions, send, accept or reject request(s), send indication(s) of interest to consume services directly to one or more service providers via on-demand service(s) server(s) and/or enable to view approximate time and/or distance to reach or arrive service provider(s) or user(s) and/or optionally enable to verify, view user or service provider or service profile, compare, negotiate, bid, provide or notify various status, confirm, consume, communicate, rate & review service provider(s) and/or user(s).
Novak et al, US Publication No. 2013/0246207 A1, a method for adjusting prices for services is provided. One or more processors make a determination of an amount of requesters for a service at a given time and an amount of available service providers for providing the service at the given time. A price, relative to a default price, for using the service provided by one or more service providers is adjusted based on the determined amount of requesters and the determined amount of available service providers. Pricing data corresponding to the adjusted price is transmitted to one or more requesting devices or one or more provider devices so that the adjusted price can be displayed on at least one of the one or more requesting devices or the one or more provider devices and be indicative of an adjustment in price as compared to the default price.
Hoque et al, SAFARI-Taxi: Secure, Autonomic, Fault-Resilient, and Intelligent Taxi Hailing System, 2017, the Secure, Autonomic, Fault-Resiliant and Intelligent Taxi Hailing System (SAFARI-Taxi), currently undergoing prototyping, will broker rides between taxi drivers and spontaneous taxi users, or hailers. SAFARI-Taxi will leverage anticipated growth in connected vehicle infrastructure (V2X) as enabled by dedicated short range communications (DSRC) technology to replace line-of-sight street hailing with automated dispatch, via public kiosks and smart phone apps. Hailing will be managed with a novel protocol, based on Hailing Request, Service Offer, Hailer Response, and Ride Cancellation messages. Threats to its operation will be mitigated using distributed dispatch; provisions for assuring correctness, timeliness, and appropriate content; and account lockouts, “hailing deposits”, and ticketing. Preliminary results indicate that the system will reduce the time to match hailers with taxis. The project’s goals align with the U.S. Dept. of Transportation’s vision for dynamic mobility applications, including Integrated Dynamic Transit Operation, which specifically targets integration of taxis with public transportation through a citywide connected infrastructure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624